Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1 – 19 have been examined.

Double Patenting
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 8, and 10 – 11 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Adams (2007/0187910). In regard to claims 1 and 11, Adams discloses an attachment for hands-free pushing of a pushable device, the attachment comprising an arm assembly having a device side and a user side (Fig. 3) and including a push arm connector assembly on the device side (Fig. 3, item 14), the push arm assembly including a plurality of handle engagement members configured to engage with a handle of the pushable device (Fig. 3, items 20 and 22) and a device-side engagement member (Fig. 3, inner side of item 14), and a user connector assembly on the user side including a user-side engagement member (Fig. 3, belt like sides of item 2) and a user engagement member (Fig. 3, curved front portion of item 2), wherein the user engagement member is a curved surface that curves inward with respect to a user, and extends horizontally sufficiently to engage with a substantial portion of a front of the user when attached to the user (Figs. 1 and 3), wherein the device-side engagement member and the user-side engagement member are configured to be secured together with a selected amount of overlap between the device-side engagement member and the user-side engagement member (Fig. 3, via item 12).
	In regard to claim 8, Adams discloses wherein the user-side engagement member is operably attached to the user engagement member in only one location (Fig. 3).
	In regard to claim 10, Adams discloses wherein the user engagement member contacts the user in only one location (Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Adams (2007/0187910) as applied to claims 1, 8, and 10 – 11 above, and further in view of Degrace et al. (9,751,363). Adams does not disclose a directional lock for a wheel. In regard to claim 12, Degrace discloses a wheel stabilizer system the wheel stabilizer system including a fork engagement member connected to a first side of a fork for a front wheel of a pushable device and to a second side of the fork for the front wheel of the pushable device (Figs. 1 and 2A, item 12), and a stretchable connector removably attached at a first end to the fork engagement member and at a second end to an inflexible portion of the pushable device (Figs. 1 and 2A, item 43, wherein all components of an assembly are capable of disassembly, and are attached to all other components of the assembly).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the swivel locking caster of Degrace, with the hands-free pusher of Adams, in order to increase user control of a jogging style stroller. Engagement and disengagement of the swivel lock would allow a user to change vehicle dynamics, i.e. ease of turning, in response to changes in speed or terrain.

Allowable Subject Matter
Claims 2 – 7, 9, and 13 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Adams (2007/0187910) in view of Degrace et al. (9,751,363) disclose a hands-free pusher and wheel stabilizer similar to the instant invention; however Adams in view of Degrace, either alone or in combination, neither discloses nor suggests (in regard to claims 2 and 17) wherein the user-side engagement member includes a slot and the device-side engagement member includes an aperture and wherein the aperture is aligned with the slot when the device-side engagement member and the user-side engagement member are overlapping, (in regard to claim 7) wherein a height of the user engagement member is greater than any other portion of the attachment, (in regard to claim 9) wherein the user-side engagement member and the user engagement member are attached with an attachment plate and wherein the attachment plate provides for vertical motion between the user-side engagement member and the user engagement member, and (in regard to claim 13) wherein the fork engagement member is U-shaped and includes a plurality of holes. These limitations, in combination with each and every other independent claim limitation, are not shown in the currently cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gorringe (6,349,949) discloses a baby stroller harness for joggers;
Chen (6,871,380) discloses a wheel device for a stroller;
Pinon (7,007,956) discloses a harness device;
Kerr et al. (2006/0108756) disclose a hands-free vehicle control device;
Hanson et al. (2018/0178824) disclose a convertible stroller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618